Kdnne, J.
I. Appellant, as plaintiff, began 'an action in equity--against the defendant, Martini Moehn, to set aside a deed to a certain (lot in the city of Burlington, Iowa, which h-ad been executed by -one Henry Moehn to (hi® son Martin Moehn, and1 which was. claimed to be fraudulent as against the plaintiff, a -creditor of said Henry Moehn). Thei*eafter Martin Moehn-, the defendant in said sud-t, instituted (bis action ‘in equity, making said plaintiff and the-•sheriff defendants, -and- seeking therein to restrain -and enjoin the sai-e of the premises in- controversy. The causes were consolidated, ‘and tried as -o-ne, -anld a -decree entered by the lower court dismissing plaintiff’s petition- in- the first case, and perpetually enjoining her and the -sheriff of the county from -selling the lot mow in dispute. From this decree she appeals.
The various pleadings of the parties present for -our considerar ti-on but one question, viz., was the conveyance 'of 'the lot in controversy from Henry Moe'hn 'to 'bis son fraudulent -as -against plaintiff? It is undisputed -that the conveyance was made shortly ■prior to the recovery of plaintiff’s judgment. The evidence o-n th-e ,part 'of plaintiff, if St can 'be -considered, tends 'to show that the conveyance was .fraudulent, -and that no- consideration existed' for it. It appears that Henry Moehn, 'the grantor, and Monica Moehn, (hi-s wife, were ‘the parents of the grantee. In 1887 -they -owned -certain lots in the City of Burlington, upon which were -sit-. uated so-m-e buildings; 'two or three -of them being used for dwellings, one for a grocery, -one -for -a cooper shop, 'and one for a butcher shop. During said year some of 'these buildings were-destroyed by fire. Prior thereto appellee and -hi-s wife resided in one of 'these houses. Now appedlee claims that, in order to rebuild' •the burned buildings, .it was -agreed- between him and his parents •that if appellee would furnish: the money to rebuild he might reside in one of 'the buildings as long -as he cbo-se so to -do, and -if *732he 'removed therefrom they would refund the amount he had ■advanced. He claims ‘that in pursuance of this arrangement he ■advanced and expended from one thousand isix hundred dollars to one thousand eight 'hundred dollars for labor and material on said rebuilding; appellee and his family resided In one of these houses so rebuilt until about November, 1892, and paid the taxes on the property, and for repairs and insurance; and that ithe taxes amounted to one hundred dollar® per year. In the year 1892, Monica Moehn died, leaving her «husband, the father of appellee, surviving her, he 'then 'being seventy-eight years old. In August, 1892, appellee was1 building a house for himself 'in another part of the city, and contemplated removing from the property heretofore mentioned, to his own house. About this time the deed in question was made from the father to the son. Appellee executed to his father a note for one thousand five-hundred dollars due in sixty days, 'and received the deed which conveyed to him the lot '■in controversy; 'also 'his father’s interest in the estate left by his late wife. This interest wa® the sum of one thousand two ¡hundred dollars which, she Willed to him. The lot in controversy was worth one thousand dollars. When this deal was consummated .'appellee says it was the understanding and agreement had with his father that If appellee should continue to reside in the house so rebuilt, he (appellee) should pay the note; if, however, appellee removed therefrom, then the one thousand five hundred dollar note was to be applied in settlement of the amount advanced by appellee to rebuild the buildings, as we have before stated. In November, 1892, appellee removed from tbe premises in controversy, 'and he testifies that he then had a settlement with 'his father, when the one thousand five hundred dollar note was surrendered by the father to him as paid in pursuance of their agreement. That thereby appellee became the owner of the lot in question' in payment and settlement of the 'amount he had thue ¡advanced to his parents. The appellee testified that When he received the deed he had no knowledge whatever of any fraudulent intent 'on the part of hi® father in the disposition of the property. There is no direct evidence that appellee did have such 'knowledge, and, if he did, it must arise-from ¡the facts and dreumstanees in the case. We cannot enter upon a discussion of them. It is sufficient to ®ay, however, that, even if the father had such fraudulent intent, it is not shown that the son was a party to it, or had any knowledge of it when he took the deed. It may 'be admitted that the arrangement testified to by the son was, to say 'the least, nnusual; and still we think the evidence shows it was as be claims. But. however that may he, it seems to us that plaintiff has failed to establish her case against the defendant. She showed by her witnesses that in conversations with them the father ¡had made nse of -language Showing 'that ¡he was going to *733■put the title to (this lot out of his hands in order to prevent plaintiff from getting it, and that it was a sham sale, and without consideration. Most of these statements, were made after the deed had been delivered. None of them occurred in presence of the-grantee, or were known to 'him. They were, therefore, not admissible as against the grantee as a basis for -setting aside -the conveyance. It is well settled that after the consummation of a transfer of land the grantor becomes 'a stranger to- the title, and his acts and declarations are not binding upon the grantee, and' cannot be received to impeach the character of the conveyance as being fraudulent. Bump, Fraud. Cony. p. 587, and cases cited; O'Neill v. Vanderburg, 25 Iowa, 107; Manufacturing Co. v. Johnson, 50 Iowa, 143; Bener v. Edgington, 76 Iowa, 105 (40 N. W. Rep. 117); Allen v. Kirk, 81 Iowa, 658 (47 N. W. Rep. 906). See, also, Bixby v. Carskaddon, 63 Iowa, 164 (18 N. W. Rep. 875), and 70 Iowa, 726 (29 N. W. Rep. 626). Bu-t appellant -contends that this evidence was mot offered to prove the fraudulent transaction, but for the purpose of showing the fraudulent -intent on the part of' the father. If i-t be conceded that the evidence was proper for that purpose, still we think that appellant has failed to bring knowledge of this intent home to the son. Chase v. Walters, 28 Iowa, 468. Evidence in regard -to the declaration® -o-f the -father -made prior to the transfer might be admissible to prove the fraud •on his -part, 'but, if w-e should consider such evidence in this case sufficient for that purpose, -still, as we have said before, neither knowledge of such fraud by the son, nor participation, by him in it, i-s shown. The decree below is i’fflrmed.